DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0003118 to Zur Loye et al (Zur Loye).
Regarding claim 1, Zur Loye discloses a method, comprising: 
determining that a plurality of cylinders of a particular cylinder bank of an engine are active (each of banks 18 and 20, fig. 1-2; [15],[27]); 
comparing an exhaust aftertreatment temperature to an exhaust aftertreatment temperature setpoint (comparing exhaust temperature downstream of aftertreatment system 16 which is aftertreatment temperature to a target temperature; [5], [9], [18], [22], [24]); and 


Regarding claim 2, Zur Loye discloses the method of claim 1, wherein the exhaust aftertreatment temperature is an inlet temperature of a selective catalytic reduction system (SCR, [16]; sensors at various stages of aftertreatment system including upstream of it as sensor 35 [24]).


Regarding claim 6, Zur Loye discloses the method of claim 1, wherein adjusting the effective flow area comprises adjusting a position of at least one of a wastegate valve or an exhaust throttle valve ([5], [9], [18], [22], [24]).

Regarding claim 7, Zur Loye discloses a system of a vehicle, the system comprising: 
a controller (36, fig. 1; [19]) including at least one processor and a memory storing instructions therein that, when executed by the at least one processor, cause the controller to: 
determine that a plurality of cylinders of an engine are active (fig. 1-2; [15],[27]); 
compare an exhaust aftertreatment temperature to an exhaust aftertreatment temperature setpoint (comparing exhaust temperature downstream of aftertreatment system 16 which is aftertreatment temperature to a target temperature; [5], [9], [18], [22], [24]); and 


Regarding claim 8, Zur Loye discloses the system of claim 7, wherein the exhaust aftertreatment temperature is a temperature regarding a selective catalytic reduction system (SCR, [16]; sensors at various stages of aftertreatment system including upstream of it as sensor 35 [24]).

Regarding claim 9, Zur Loye discloses the system of claim 7, wherein the exhaust aftertreatment temperature is approximately 300 degrees Celsius or above (one of ordinary skill in the art would recognize that the SCR temperature in an exhaust system of an internal combustion engine is generally above 300 degree Celsius).


Regarding claim 14, Zur Loye discloses the system of claim 7, wherein the adjustment includes adjusting a position of at least one of a wastegate valve or an exhaust throttle valve ([5], [9], [18], [22], [24]).

Regarding claim 15, Zur Loye discloses a system, comprising: 
a valve (wastegate and/or exhaust throttle; [5], [9], [18], [22], [24]); and 
a controller (36, fig. 1; [19]) coupled to the valve, the controller structured to: 
determine that a plurality of cylinders of an engine are active (fig. 1-2; [15],[27]); 

in response to the comparison, adjust an effective flow area (adjusting wastegate and/or exhaust throttle; [5], [9], [18], [22], [24]) for exhaust gas from the plurality of cylinders of the engine to increase an exhaust gas temperature ([5], [9], [18], [22], [24]).

Regarding claim 16, Zur Loye discloses the system of claim 15, wherein the exhaust aftertreatment temperature is a temperature regarding a selective catalytic reduction system (SCR, [16]; sensors at various stages of aftertreatment system including upstream of it as sensor 35 [24]).


Regarding claim 19, Zur Loye discloses the system of claim 15, wherein the exhaust aftertreatment temperature is an inlet temperature of a selective catalytic reduction system (SCR, [16]; sensors at various stages of aftertreatment system including upstream of it as sensor 35 [24]) that is approximately 300 degrees Celsius or above (one of ordinary skill in the art would recognize that the SCR temperature in an exhaust system of an internal combustion engine is generally above 300 degree Celsius).

Regarding claim 20, Zur Loye discloses the system of claim 15, wherein the valve is at least one of an exhaust throttle valve or a wastegate valve ([5], [9], [18], [22], [24]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-5, 10-13, 17-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zur Loye as applied to claims 1, 7, and 15 above, respectively, further in view of US 2014/0214308 to Mulloy et al (Mulloy).
Regarding claim 3, Zur Loye discloses the method of claim 1, but does not explicitly discloses comparing an exhaust manifold pressure for the particular cylinder bank to an exhaust manifold pressure setpoint.

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Mulloy with the device/method of Zur Loye so as to improve the compression braking power of downsped internal combustion engines, particularly those equipped with components configured to match the lower speeds and loads of the engine ([26]; Mulloy).

Regarding claim 4, Zur Loye combined with Mulloy discloses the method of claim 3, further comprising reducing the effective flow area in response to the comparison indicating that the exhaust manifold pressure is at or below the exhaust manifold pressure setpoint and that the exhaust aftertreatment temperature is below the exhaust aftertreatment temperature setpoint (by VGT command that closes turbocharger flow regulator by using wastegate; [0044]) structured to increase an exhaust gas temperature; [0041]-[0046]; Mulloy).

Regarding claim 5, Zur Loye combined with Mulloy discloses the method of claim 3, further comprising increasing the effective flow area for the exhaust gas in response to the comparison indicating that the exhaust manifold pressure is above the exhaust manifold pressure setpoint ([45]; Mulloy).

Regarding claim 10, Zur Loye discloses the system of claim 7, but does not explicitly disclsoe, in response to the comparison, the instructions, when executed by the at least one 
However, Mulloy discloses adjust an exhaust manifold pressure setpoint based on the determined exhaust aftertreatment temperature (by VGT command that closes turbocharger flow regulator by using wastegate; [0044]) structured to increase an exhaust gas temperature; [0041]-[0046]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Mulloy with the device/method of Zur Loye so as to improve the compression braking power of downsped internal combustion engines, particularly those equipped with components configured to match the lower speeds and loads of the engine ([26]; Mulloy).

Regarding claim 11, Zur Loye combined with Mulloy discloses the system of claim 10, wherein the instructions, when executed by the at least one processor, further cause the controller to compare an exhaust manifold pressure to the exhaust manifold pressure setpoint ([0041], step 210, fig. 3; when the exhaust manifold pressure does not meet the threshold; Mulloy).

Regarding claim 12, Zur Loye combined with Mulloy discloses the system of claim 11, wherein the instructions, when executed by the at least one processor, further cause the controller to reduce the effective flow area in response to the comparison indicating that the exhaust manifold pressure is at or below the exhaust manifold pressure setpoint (by VGT command that closes turbocharger flow regulator by using wastegate; [0044]) structured to increase an exhaust gas temperature; [0041]-[0046]).

Regarding claim 13, Zur Loye combined with Mulloy discloses the system of claim 11, wherein the instructions, when executed by the at least one processor, further cause the controller to increase the effective flow area for the exhaust gas in response to the comparison indicating that the exhaust manifold pressure is above the exhaust manifold pressure setpoint.

Regarding claim 17, Zur Loye discloses the system of claim 15, but does not explicitly disclose that the controller is further structured to compare an exhaust manifold pressure to an exhaust manifold pressure setpoint, and wherein the controller is structured to reduce the effective flow area in response to the comparison indicating that the exhaust manifold pressure is at or below the exhaust manifold pressure setpoint.
However, Mulloy discloses a controller (120, fig. 1) that is further structured to compare an exhaust manifold pressure to an exhaust manifold pressure setpoint ([0041], step 210, fig. 3; when the exhaust manifold pressure does not meet the threshold), and wherein the controller is structured to reduce the effective flow area in response to the comparison indicating that the exhaust manifold pressure is at or below the exhaust manifold pressure setpoint (by VGT command that closes turbocharger flow regulator by using wastegate; [0044]) structured to increase an exhaust gas temperature; [0041]-[0046]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Mulloy with the device/method of Zur Loye so as to improve the compression braking power of downsped internal combustion engines, particularly those equipped with components configured to match the lower speeds and loads of the engine ([26]; Mulloy).


However, Mulloy discloses a controller (120, fig. 1) that is further structured to compare an exhaust manifold pressure to an exhaust manifold pressure setpoint ([0041], step 210, fig. 3; when the exhaust manifold pressure does not meet the threshold), and wherein the controller is structured to increase the effective flow area for the exhaust gas in response to the comparison indicating that the exhaust manifold pressure is above the exhaust manifold pressure setpoint ([45]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Mulloy with the device/method of Zur Loye so as to improve the compression braking power of downsped internal combustion engines, particularly those equipped with components configured to match the lower speeds and loads of the engine ([26]; Mulloy).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, 10-12, and 15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, and 6 of U.S. Patent No. 10/995,642 (Patent 642). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim. As such, patent 642 claims anticipate the broader application claims. Once the applicant has received a patent for a species or a more specific In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0010515 to Kolhouse et al. 
US 6,634,167 to Toshioka et al.
Both references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/D.S/Examiner, Art Unit 3746              

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746